DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          FRANCOIS ANTON,
                             Appellant,

                                    v.

                   HATTERAS/CABO YACHTS, LLC,
                            Appellee.

                              No. 4D19-3574

                          [November 25, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. 19-6377
CACE (13).

  Matthew Carcano and Moises A. Saltiel of Leon & Saltiel, PLLC, Coral
Gables, for appellant.

   Christina M. Paul, William P. McCaughan and Joshua C. Carpenter of
K & L Gates LLP, Miami, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN, JJ., and BELL, CAROLYN, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.